DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/22 has been entered.
 
Response to Arguments
Applicant's arguments filed 1/12/22 have been fully considered but they are not persuasive.  Applicant asserts that Kim does not teach a circulation pipe that connects the nozzle water supply pipe to the pump, and that Kim does not describe or suggest that the outlet of its pump is provided at a pipe.  However, the outlet of the pump of Kim must necessarily be connected to a pipe (i.e. a conduit or a closed structure to contain the flow of liquid).  The recited circulation pipe and circulation pipe connection port defining the opening of the nozzle water supply pipe are interpreted to be merely common and typical conduits and conduit connectors, the use of such being well-known and would have been readily recognized as obvious for their intended purpose.
Applicant’s remaining arguments are moot as they do not apply to the current grounds of rejection made in view of amendments to the claims.

Response to Amendments
The rejections of claims 17-30 and 33-36 under 35 USC 103 set forth in the prior Office action are withdrawn in order to present new rejections in view of amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-26, 28-30, 33, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20110083477 by Kim et al. in view of EP2634303A1 by Terai et al.
As to claim 17, Kim teaches a washing machine comprising a casing 110 (fig. 1) with an opening 119; a tub 121; a drum 122; a pump 160 (fig. 3); a gasket 140 extending between the casing opening and the tub opening and having an inner circumferential portion that defines a passage connecting the openings; a plurality of nozzles 170, 180; and a nozzle water supply pipe 162, 163; and a circulation pipe (conduit at outlet of pump 160, fig. 3) that connects the nozzle water supply pipe to the pump, wherein the nozzle water supply pipe includes a transfer conduit at an outer circumference of the gasket, the transfer conduit having first 162 and second 163 flow paths branched at the opening (at 161) of the nozzle water supply pipe, a circulation pipe connection port 161 connected to the circulation pipe (note that the claimed circulation pipe and circulation pipe connection port may comprise common pipe and pipe fittings, the use of which one of ordinary skill in the art would have readily recognized as obvious), and a plurality of nozzle water supply ports (164, fig. 4; also connectors 364, fig. 10) that protrude from the transfer conduit toward the gasket and are inserted into the gasket and are configured to supply water to the nozzles.
Kim does not teach the nozzle water supply ports protrude from an inner surface of the transfer conduit toward the gasket and that the inner surface of the transfer conduit faces and extends around and along the outer circumferential portion of the gasket.  However, one of ordinary skill in the art would have recognized as obvious to modify the washing machine taught by Kim to have the claimed transfer conduit structure.
Terai teaches that it is advantageous to have nozzles at upper, lower, right, and left sides of the drum axis to allow for wash water to be jetted along upward, downward, leftward, and rightward directions in order to expose laundry to wash water more frequently and uniformly regardless of the location of the laundry in the drum (para. 64).  One of ordinary skill in the art would have been motivated to modify the washing machine taught by Kim to have additional nozzles around the gasket in order to realize these benefits taught by Terai, namely to better expose laundry with wash water.
Upon the modification of Kim to have additional nozzles, one of ordinary skill in the art would have recognized as obvious that the transfer conduit of Kim would necessarily be extended around and along the outer circumferential portion of the gasket and would have an inner surface that faces the gasket in order to deliver washing water to the nozzles.  The nozzle water supply ports would also necessarily protrude from the inner surface of the transfer conduit in order to delivery washing water to the adjacent nozzles.
Therefore, the claimed invention would have been obvious at the time it was filed. 
As to claim 18, upon the obvious modification discussed above to have nozzles at upper, lower, right, and left sides of the gasket, one of ordinary skill in the art would have recognized as obvious to have an upper nozzle, a pair of intermediate nozzles, and a pair of lower nozzles, the pairs of nozzles being on both sides of the nozzle water supply pipe inflow port, as suggested by Terai (see fig. 16, para. 64).
As to claim 19, Terai teaches that intermediate nozzles 26b, 26g (fig. 16) are in an upper side of a center of the drum.
As to claim 20, Terai teaches that lower nozzles 26d, 26e are in a lower side of a center of the drum.
As to claim 21, upon the obvious modification discussed above to have nozzles at upper, lower, right, and left sides of the gasket, one of ordinary skill in the art would have recognized as obvious to have an upper nozzle, first and second intermediate nozzles, and first and second lower nozzles in respective first and second areas, as suggested by Terai (see fig. 16, para. 64).
As to claim 22, Kim teaches that the circulation pipe connection port protrudes from an outer surface of the transfer conduit (fig. 3).  Note that the claimed circulation pipe and circulation pipe connection port may comprise common pipe and pipe fittings, the use of which one of ordinary skill in the art would have readily recognized as obvious.
As to claim 23, Kim teaches a first conduit portion 162 (fig. 3) extending in a first direction to define the first flow path and a second conduit 163 extending in a second direction to define the second flow path.  Upon the obvious modification discussed above, nozzle water supply ports would have a plurality of first ports and a plurality of second ports protruding from the first and second conduit portions, respectively.
As to claim 24, Kim teaches that the first and second conduit portions are connected to the circulation pipe connection port (fig. 3), and Terai teaches that the ends of the conduit portions 22 are separated from each other (fig. 16).
As to claim 25, Kim teaches that the first and second conduit portions are connected to the circulation pipe connection port (fig. 3), and Terai teaches that the ends of the conduit portions 22 are connected to each other (para. 33, the path may be formed seamlessly to realizes advantages of applying sufficient pressures to each nozzle).
As to claim 26, Kim teaches that the nozzle water supply ports pass through the gasket to supply water to nozzles (fig. 4).
As to claim 28, Kim teaches balancers 155, 156 (fig. 3), but it only schematically depicts the location of its transfer conduit in relation to the balancers.  However, one of ordinary skill in the art would have recognized as obvious to locate the transfer conduit between the gasket and balancer.  Kim suggests that the nozzles may be located behind the balancers (para. 43).  Furthermore, locating the transfer conduit between the gasket and balancer would be obvious to try in order to secure the conduit and provide a flow path to the nozzles behind the balancers where the nozzle ports are located.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 29, Kim teaches that the gasket comprises a casing coupling portion 144 (fig. 4, para. 31); a tub coupling portion 141; an extension portion 143, wherein the nozzles comprise a nozzle inflow pipe 164 and a nozzle head 170.
As to claim 30, Kim teaches that the gasket comprises port insertion pipes 371 (fig. 9) that protrude from the extension portion, and the nozzle water supply ports 364 are inserted into the port insertion pipes.
As to claim 33, Kim teaches that the extension portion comprises a cylindrical rim portion extending from the casing coupling portion 144 to the tub coupling portion 141 (fig. 4), and a folded portion 143 that comprises inner and outer diameter portions, wherein the nozzle inflow pipe 164 protrudes from an inner circumferential surface of the outer diameter portion.
As to claim 36, Kim discloses a pump 160 that can perform a speed control (at least on/off speeds).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20110083477 by Kim et al. in view of EP2634303A1 by Terai et al. as applied to claim 17 above, and further in view of DE19962257A1 by Moschuetz et al.
As to claim 27, Kim does not teach a particular cross-section shape of its transfer conduit.  However, one of ordinary skill in the art would have recognized as obvious to modify its transfer conduit so that its height in a radial direction is shorter than a width in a longitudinal direction.  Moschuetz teaches a washing machine and further teaches that a conduit having a rectangular cross-section (i.e. a height greater than a width) is beneficial in that it requires little space (para. 24).  One of ordinary skill in the art would have been motivated to have the transfer conduit of Kim with a rectangular cross-section in order to require a small amount of space around the drum and tub, which would realize the known benefit taught by Moschuetz.  Therefore, the claimed invention would have been obvious at the time it was filed.

Claims 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20110083477 by Kim et al. in view of EP2634303A1 by Terai et al. as applied to claim 17 above, and further in view of U.S Patent 7942025 granted to Musone.
As to claim 34, Kim does not teach that an inner cross-sectional area of the transfer conduit is gradually reduce from a lower side to an upper side.  However, one of ordinary skill in the art would have recognized as obvious to reduce the cross-sectional area of the transfer conduit.  Musone teaches a washing machine and teaches that reducing the diameter (i.e. cross-sectional area) of a conduit results in increased pressure of the fluid (col. 15, ll. 49-53).  One of ordinary skill in the art would have understood well-known and clear benefits of increasing pressure of the fluid, such as providing additional force to expel fluid from the nozzles.  One of ordinary skill in the art would have been motivated to gradually decrease the cross-sectional area of the transfer conduit of Kim in order to increase the fluid pressure, which would have been understood to be beneficial to expel fluid from the nozzles most remote from the fluid inlet.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 35, one of ordinary skill in the art would have recognized as obvious to gradually reduce the width of the transfer conduit in order to increase pressure of the fluid, as discussed above.

Allowable Subject Matter
Claims 31 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggest structuring the transfer conduit with uplift portions convex in a direction away from the gasket and having the port insertions pipes (and consequently the nozzles) in the uplift portions.  Nothing in the prior art of record suggests that such structure would be an obvious modification to the transfer conduits of Kim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/Primary Examiner, Art Unit 1711